Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims 1-17 belong to one of the statutory classes of a product/process.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Specifically, Representative Claim 1 recites:
A method for estimating missing values in objects comprising 
a plurality of attributes by incorporating the mean and standard deviation of said attributes with the correlation coefficient between at least two said attributes.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (product/process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical processes (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the limitations of “estimating missing values in objects” and “incorporating the mean and standard deviation of said attributes with the correlation coefficient between at least two said attributes” are treated as belonging to mathematical process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the following additional element:
object.
In Claim 1, the additional element in the preamble of “object” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.
Similar analysis is applied to the abstract ideas of Claim 2. 
Claim 2 recites:
An unsupervised algorithm method for estimating missing values in multi-attribute objects comprising:
a. identifying at least one missing attribute value and a plurality of non-missing attribute values;
b. determining the closeness of said missing attribute value to the mean of said plurality of non-missing attribute values using the standard deviation of said non-missing attribute values, said determination resulting in a mean closeness score.  
The preamble “An unsupervised algorithm method for estimating missing values in multi-attribute objects comprising” is generally recited and only adds an insignificant extra solution activity to the judicial exception.
The limitation of “identifying at least one missing attribute value and a plurality of non-missing attribute values” is treated by the Examiner as comprising mathematical/mental process steps that are not meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation.
The limitation of “determining the closeness of said missing attribute value to the mean of said plurality of non-missing attribute values using the standard deviation of said non-missing attribute values, said determination resulting in a mean closeness score” is treated by the Examiner as belonging to mathematical process category.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claim, does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
The independent claims 1 and 2, therefore, are not patent eligible.
With regards to the dependent claims, Claims 3 and 4 are similarly ineligible. Claims 3 and 4 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KR20210065751A to Yun et al. (hereinafter Yun) in view of US20170300546A1 to Li et al. (hereinafter Li).

Regarding Claim 1:  Yun discloses:
“A method for estimating missing values in objects” (para 0016 – “A missing value replacement method according to a first aspect of the present invention for achieving the above-described technical problem comprises the steps of (a) identifying a categorical variable expressed as character data in a data set, and converting the character data into numerical data ; (b) detecting (interpreted as estimating, added by examiner) missing values in the transformed data set;”) comprising
“a plurality of attributes by incorporating the mean and standard deviation of said attributes” (para 0017 – “In the missing value replacement method according to the first feature described above, the statistical value of step (d) includes at least two or more of the mean value, standard deviation value, variance value, median value, and quartile for the corresponding data variable (interpreted as attribute, added by examiner)”)
“with the correlation coefficient between at least two said attributes” (para 0019 – “In the missing value replacement system according to the second feature, the missing value replacement module is configured to set replacement values by using a plurality of statistical values for the variable having the highest correlation influence. Preferably, the plurality of statistical values include two or more of the mean value, standard deviation value, variance value, median value, and quartile”).
	Yet, Yun does not explicitly disclose “estimating missing values”.
	However, Yun does disclose detecting missing values.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of detecting missing values, as taught by Yun, in order to improve the data representation in a dataset and improve the ability to find relevant data.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Li and in further view of US20200265070A1 to Rapaport et al. (hereinafter Rapaport).

	Regarding Claim 2: Yun discloses
“An unsupervised algorithm method for estimating missing values in multi-attribute objects” (para 0016 – “A missing value replacement method according to a first aspect of the present invention for achieving the above-described technical problem comprises the steps of (a) identifying a categorical variable expressed as character data in a data set, and converting the character data into numerical data ; (b) detecting (interpreted as estimating, added by examiner) missing values in the transformed data set… evaluating the performance of the results obtained using the missing value replacement models through a preset learning algorithm”).
	Yun is silent on:
“a. identifying at least one missing attribute value and a plurality of non-missing attribute values; b. determining the closeness of said missing attribute value to the mean of said plurality of non-missing attribute values using the standard deviation of said non-missing attribute values, said determination resulting in a mean closeness score”.  
	However, Li discloses:
“a. identifying at least one missing attribute value and a plurality of non-missing attribute values” (para 0005 – “In a data preparation process, obtained original data needs to be preprocessed. The original data is flat-wide table data saved in a database or a data warehouse… the original data includes a missing value (for example, the age of Li XX) and an outlier (i.e. non-missing value, added by examiner) (the age and call duration of Zhang XX… Each column in the original data is referred to as one characteristic (i.e. attribute, added by examiner). In an actual application, different characteristics may be selected as target characteristics according to different training needs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unsupervised algorithm method for estimating missing values in multi-attribute objects disclosed by Yun, as taught by Li, in order to improve the data representation in a dataset and improve the ability to find relevant data.
	Both Yun and Li are silent on:
“b. determining the closeness of said missing attribute value to the mean of said plurality of non-missing attribute values using the standard deviation of said non-missing attribute values, said determination resulting in a mean closeness score”.
	However, Rapaport discloses:
“b. determining the closeness of said missing attribute value to the mean of said plurality of non-missing attribute values using the standard deviation of said non-missing attribute values, said determination resulting in a mean closeness score” (para 0151 – “As was the case with FIGS. 2A and 2B, entry 255 g indicates the length of the invitation focus/topic identifier, entry 255 h provides the focus/topic identifier data. Entry 255 i indicates a degree of topic/subtopic match between the local user and the chat room to which the Cciv is providing an invitation. ... The closeness of match indication 255 i may be used to determined how the invitation is displayed on the user's invitation radar”; para 0160 – “each user may specify through a local display control (e.g. 265 of FIG. 2C) the various ways in which the chat opportunity banners e.g. 315, 316 c are to indicate their respective chat topics as well as closeness of co-compatibility and topic sameness.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unsupervised algorithm method for estimating missing values in multi-attribute objects disclosed by Yun/Li combination, as taught by Rapaport, in order to improve the data representation in a dataset and improve the ability to find relevant data.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Li, in view of Rapaport, and in further view of US20210182602A1 to V et al. (hereinafter V).

Regarding Claim 3: Yun/Li/Rapaport combination discloses the method of Claim 2.
Yun/Li/Rapaport combination is silent on:
“wherein said missing attribute value is the sum of said mean of said plurality of non-missing attribute values, the standard deviation of said non- missing attribute values, and said closeness score”.
	However, V discloses:
“wherein said missing attribute value is the sum of said mean of said plurality of non-missing attribute values, the standard deviation of said non- missing attribute values, and said closeness score” (para 0005 – “a computer-implemented method comprises receiving a data missing record (i.e. missing attribute values, added by examiner) with a plurality of fields, wherein the data missing record is missing a value for a missing field out of the fields; identifying a closest record (i.e. closeness score, added by examiner) to the data missing record… determining a mean estimate for the missing field based on records in the hierarchical cluster; determining a record similarity between the data missing record and the closest record; and imputing a value for the missing field of the data missing record, wherein the imputing comprises adjusting an observed value for the missing field of the closest record based on the record similarity.”).
	Regarding the limitation “non-missing attribute values”; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the missing attribute values with non-missing ones, since these values are usually part of the same set. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Yun/Li/Rapoport combination, as taught by V, in order to improve the data representation in a dataset and improve the ability to find relevant data.

	Regarding Claim 4: Yun/Li/Rapoport/V combination discloses the method of Claim 3.
	Regarding the limitation “further comprising calculating the sign of said closeness score by counting the sign between said mean of said non-missing attribute values and said standard deviation of said non-missing attribute values for all non-missing attributes”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to count the sign (+ or -) between two values (as discussed in Applicant’s specification para 0007), since one value will most probably will be larger/smaller than another one. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Yun/Li/Rapoport combination, as taught by V, in order to improve the data representation in a dataset and improve the ability to find relevant data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US6047287 to Caruana (hereinafter Caruana) discloses a method for filling in missing attribute values in a data set.
US20130036082 to Natarajan et al. (hereinafter Natarajan) discloses a system, method and computer program for multiple imputation of missing data elements in retail data sets.
US9659056 to Chechik et al. (hereinafter Chechik) discloses systems and methods for providing an explanation of an estimate for information missing from a data graph.
US20210049428 to Huang et al. (hereinafter Huang) discloses computer-implemented machines, systems and methods for managing missing values in a dataset for a machine learning model.
US20200302324 to Oki et al. (hereinafter Oki) discloses a data complementing method calculating degree of correlation of a data item corresponding to a missing data value with another data item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863